DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 and 11-14 are objected to because of the following informalities:
In claim 5, line 21, “state,” should be -state, and-.
In claim 11, line 21, “state,” should be -state, and-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “substantially remove” in claim 1 is ambiguous. It is not clear from the specification what is meant by the word “substantially”; it could either be a relative term like “very” or “slightly”, in which case it would have to be further clarified in the specification, or it could be used to clarify that the substance of the data is being removed. Because of this ambiguity, the claim language fails to particularly point out and distinctly claim the subject matter regarded as the invention.

Note that claims 6, 13-14, and 16 each contain similar phrasing to that pointed out in claim 1, and are therefore rejected using the same reasoning accordingly.
Further, claims 2-5 and 15 depend on claims rejected by the above reasoning, and do not appear to provide remedy for the aforementioned issues. Therefore, they are also rejected by the same reasoning accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anzick et al. (GB 2362789), hereafter referred to as Anzick’789 in view of Akaboshi et al. (JP 2004110327), hereafter referred to as Akaboshi’327.

Referring to independent claim 1, Anzick’789 teaches an information processing apparatus (real-time search and indexing engine 100, see figure 1 and page 10, lines 1-5) comprising: an information processing circuit configured to generate a finite state machine (Field Programmable Gate Array 110 including Finite State Machine block 120, see figure 4 and page 11, lines 3-10) based on a matching condition (MPEG PARSER AND PATTERN SEARCH unit 117 is a Finite State Machine, see figure 5 and page 16, lines 26-28) with respect to sequence data of an event that is input to the information processing apparatus (MPEG-2 program stream with MPEG-2 payload, page 12, lines 13-15); to process the sequence data so as to substantially remove data that does not match the matching condition from the sequence data (discard 184 bytes belonging to a packet if the PID of the packet does not match the value to be searched, page 16, lines 31-32).
Further, Akaboshi’327 teaches wherein the matching condition is a predetermined matching condition (predetermined attribute taking a specific value, paragraph 121: lines 2-4 in the translation and the original), to process the sequence data so as to substantially remove data that does not match the matching condition from the sequence data (deleting data other than those having two or more events and having the event “6” occur after the second event, paragraph 155: lines 6-7 of the translation, lines 5-7 of the original) and to output the processed sequence data (data is output, see figure 9, step S39 and paragraph 165: lines 5-6 in the translation and the original).
Anzick’789 and Akaboshi’327 are analogous because they are both drawn to the same inventive field of searching through and processing sequence data.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Anzick’789 and Akaboshi’327 before them, to modify the apparatus of Anzick’789 to include the predetermined matching condition and outputting of Akaboshi’327 by programming the device to use a specific value for the predetermined attribute, and by implementing a means to output the data after it has been processed and modified accordingly.
The motivation for doing so would have been to avoid excessive time requirements for processing even as a number of transactions increases (paragraph 111).
Therefore, it would have been obvious to combine Anzick’789 and Akaboshi’327 to bring about the invention as claimed.

Note that independent claims 7 and 16 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 2, Akaboshi’327 teaches the information processing apparatus according to claim 1, wherein the sequence data is composed of a plurality of data elements each having a timestamp (time intervals between events are known and used in event definitions, paragraph 208); and the matching condition is described by a timed automaton (deterministic finite automation, paragraph 179: lines 5-7 of the translation and 6-8 of the original).
Prior to the effective filing date of the claimed invention, it would have been obvious to modify Anzick’789 to include the timestamp and timed automaton of Akaboshi’327 by implementing time intervals in the event definitions, and by implementing a deterministic finite automaton.
The motivation for doing so would have been to avoid excessive time requirements for processing even as a number of transactions increases (paragraph 111).

Note that claim 8 contains the corresponding limitations of claim 2 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 15, Anzick’789 teaches an information processing system comprising: a first information processing apparatus (real-time search and indexing engine 100, see figure 1 and page 10, lines 1-5), and a second information processing apparatus (host processor 20, see figure 1 and page 10, lines 10-12) connected to the first information processing apparatus via a predetermined communication network (local bus 60, see figure 1 and page 10, line 12); wherein the first information processing apparatus is the information processing apparatus according to claim 1 (real-time search and indexing engine 100, see figure 1 and page 10, lines 1-5); and the second information processing apparatus is configured to extract data that matches the matching condition, from the processed sequence data output by the first information processing apparatus (host processor 20 uses “adaptation field” to determine which packets contain program clock reference information, see figure 8 and page 17, lines 34-37), and to output the extracted data (packets transmitted over output channel, page 2, lines 36-37).

Allowable Subject Matter
Claims 3-6 and 9-14 are objected to as being dependent upon a rejected base claim, wherein the relevant rejected base claim is rejected for matters pertaining to prior art.
Further, claims 3-5 are rejected under 35 U.S.C. 112(b) by association with independent claim 1, which was rejected under 35 U.S.C. 112(b).
Further, claims 6 and 13-14 are rejected under 35 U.S.C. 112(b).
If the issues with indefiniteness are resolved, and the objected-to claims are incorporated into the antecedent claim (with the matter of any intervening claims similarly incorporated as necessary), the claims could be potentially brought into allowance.

The following is a statement of reasons for the indication of allowable subject matter:

Referring to claim 3, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest an information processing apparatus wherein the finite state machine includes a FIFO buffer having N number of memory blocks, and information about a rule of state transition of the finite state machine; and each of the memory blocks includes an area for storing a flag indicating either a first state or a second state.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim, or of any claims antecedent thereto.

Note that claim 9 contains the corresponding limitations of claim 3 as shown above; therefore, it is considered to contain allowable subject matter by the same reasoning accordingly.

Referring to claim 5, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest an information processing apparatus wherein the finite state machine has a plurality of possible states, each of the possible states being a set of at least one pair of (s, n), where s is a state of possible states of the automaton, and n is a counter indicating a number of transitions required for the automaton in an initial state to transit to the state s of the automaton.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim, or of any claims antecedent thereto.

Note that claim 11 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider (US 2011/0295869) appears to disclose a finite state machine that receives and processes search strings.
Bonnet et al. (US 2009/0306965) appears to disclose processing a sequence of tokens to detect predetermined data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184